                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEGALFORCE RAPC WORLDWIDE                           Case No. 18-cv-00043-MMC (TSH)
                                         P.C.,
                                   8
                                                        Plaintiff,                           DISCOVERY ORDER
                                   9
                                                 v.                                          Re: Dkt. No. 121
                                  10
                                         CHRIS DEMASSA,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On September 23, 2019, Plaintiff LegalForce RAPC Worldwide, P.C. filed a unilateral

                                  14   discovery dispute letter. ECF No. 121. Plaintiff proposes to modify the existing protective order

                                  15   to allow it to disclose Defendant Chris Demassa’s confidential information to its damages expert.

                                  16   The letter brief did not have a proof of service, however, and Demassa is not a registered efiling

                                  17   user. See ECF No. 109. Accordingly, the Court ordered Plaintiff to serve its letter brief on

                                  18   Demassa on September 24, 2019 and to file a proof of service. ECF No. 123. Plaintiff filed a

                                  19   proof of service on September 24, stating that it had served Demassa with the letter brief. ECF

                                  20   No. 127. The Court ordered Demassa to file a response to Plaintiff’s letter brief by September 27,

                                  21   2019. ECF No. 123. The Court’s order contained a certificate of service stating that the order was

                                  22   served on Demassa by mail. ECF No. 123-1. However, it is now October 3, 2019, and Demassa

                                  23   has not filed a response. Plaintiff’s letter brief indicates this is a matter of some urgency because

                                  24   expert reports are due October 7, 2019, though Plaintiff states it will move to amend the existing

                                  25   scheduling order. ECF No. 121.

                                  26          Plaintiff’s motion is reasonable. Experts are normally permitted to see confidential

                                  27   materials produced in litigation. Indeed, the language Plaintiff proposes to add to the protective

                                  28   order is taken from this District’s model protective order and has been used in numerous cases in
                                   1   this District. Further, despite having had the opportunity to oppose Plaintiff’s request, Demassa

                                   2   has not filed any opposition. Accordingly, Plaintiff’s request is GRANTED.

                                   3            The Court cannot enter the proposed order that Plaintiff submits, however, because it is

                                   4   called a “stipulated protective order,” and it is set up for the parties’ signatures, and that order is

                                   5   not actually stipulated to. Therefore, the Court ORDERS that the protective order at ECF No. 84

                                   6   is modified as follows:

                                   7            1.     For purposes of the protective order, an “expert” is a person with specialized

                                   8   knowledge or experience in a matter pertinent to the litigation who has been retained by a party or

                                   9   its counsel to serve as an expert witness or as a consultant in this action.

                                  10            2.     Pursuant to paragraph 3.1 of the protective order, Plaintiff may disclose Protected

                                  11   Material to experts of Plaintiff to whom disclosure is reasonably necessary for this litigation and

                                  12   who have signed the “Acknowledgment and Agreement to Be Bound” in Exhibit A of Exhibit A
Northern District of California
 United States District Court




                                  13   of ECF No. 121-1.

                                  14            IT IS SO ORDERED.

                                  15

                                  16   Dated:

                                  17
                                                                                                       THOMAS S. HIXSON
                                  18                                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
